Case 2:20-cv-01437-ODW-AS Document 84 Filed 08/10/20 Page 1 of 30 Page ID #:1891




    1 DEBORAH S. MALLGRAVE, State Bar No. 198603
       DMallgrave@GGTrialLaw.com
    2 DESIREE N. MURRAY, State Bar No. 330079
       DMurray@GGTrialLaw.com
    3 GREENBERG GROSS LLP
      650 Town Center Drive, Suite 1700
    4 Costa Mesa, California 92626
      Telephone: (949) 383-2800
    5 Facsimile: (949) 383-2801
    6 MICHAEL G. FINNEGAN, State Bar No. 241091
       Mike@AndersonAdvocates.com
    7 JENNIFER E. STEIN, State Bar No. 300775
       Jennifer@AndersonAdvocates.com
    8 JEFF ANDERSON & ASSOCIATES
      11812 San Vincente Boulevard, #503
    9 Los Angeles, California, 90049
      Telephone: (310) 357-2425
   10 Facsimile: (651) 297-6543
   11 Attorneys for Plaintiff SOCHIL MARTIN
   12
   13                      UNITED STATES DISTRICT COURT
   14       CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
   15
   16 SOCHIL MARTIN,                             Case No. 2:20-cv-01437-ODW-AS
   17             Plaintiff,
                                                 OPPOSITION TO DEFENDANT
   18       v.                                   RAHEL GARCÍA’S MOTION TO
                                                 DISMISS PURSUANT TO FEDERAL
   19 LA LUZ DEL MUNDO, an                       RULES OF CIVIL PROCEDURE
      unincorporated association, NAASÓN         12(b)(5) AND 12(b)(2) FOR
   20 JOAQUÍN GARCÍA, an individual, EL          DEFICIENT SERVICE OF
      CONSEJO DE OBISPOS, an                     PROCESS AND LACK OF
   21 unincorporated association,                PERSONAL JURISDICTION
      INTERNATIONAL BEREA USA, an
   22 unincorporated association, GILBERTO
      GARCÍA GRANADOS, an individual,            [Filed concurrently with Declaration of
   23 JOSE HERNANDEZ, an individual,             Deborah S. Mallgrave and [Proposed]
      UZZIEL JOAQUÍN, an individual,             Order]
   24 SILVERIO CORONADO, an
      individual, AURELIO ZAVALETA, an            Date:          August 31, 2020
   25 individual, JOSE LUIS ESTRADA, an           Time:          1:30 p.m.
      individual, JONATHAN MENDOZA,               Courtroom:     5D
   26 an individual, ALMA ZAMORA DE
      JOAQUÍN, an individual, BENJAMIN
   27 JOAQUÍN GARCÍA, an individual,
      RAHEL JOAQUÍN GARCÍA, an
   28 individual, ADORAIM JOAQUÍN
                                                               Case No. 2:20-cv-01437-ODW-AS
                   OPPOSITION TO DEFENDANT RAHEL GARCÍA’S MOTION TO DISMISS
Case 2:20-cv-01437-ODW-AS Document 84 Filed 08/10/20 Page 2 of 30 Page ID #:1892




    1 ZAMORA, an individual, DAVID
      MENDOZA, an individual and DOES 1
    2 through 10, inclusive.
    3             Defendants.
    4
    5
    6
    7
    8
    9
   10
   11
   12
   13
   14
   15
   16
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28

                                             -2-               Case No. 2:20-cv-01437-ODW-AS
                   OPPOSITION TO DEFENDANT RAHEL GARCÍA’S MOTION TO DISMISS
Case 2:20-cv-01437-ODW-AS Document 84 Filed 08/10/20 Page 3 of 30 Page ID #:1893




    1                                        TABLE OF CONTENTS
                                                                                                                        Page
    2
    3 I.     INTRODUCTION ............................................................................................. 1
    4 II.    LEGAL STANDARD ....................................................................................... 1
    5        A.       Rule 12(b)(5) Standard............................................................................ 1
    6        B.       Rule 12(b)(2) Standard............................................................................ 3
    7 III.   PROCEDURAL AND FACTUAL BACKGROUND ...................................... 4
    8 IV.    ARGUMENT .................................................................................................... 9
    9        A.       Defendant García Was Properly Served. ................................................ 9
   10                 1.       Defendant García Is Actively Evading Service. ........................... 9
   11                 2.       If Substitute Service Is Deemed Insufficient, The Court
                               Should Quash The Service And Provide For Limited
   12                          Discovery. ................................................................................... 13
   13                 3.       Defendant García Is Attempting To Use The Hague
                               Convention As A Shield Against Service. ................................. 15
   14
             B.       The Court Has Personal Jurisdiction Over Defendant García. ............. 17
   15
                      1.       The Court Has General Jurisdiction Over Defendant Based
   16                          On Her Contacts In California. ................................................... 18
   17                 2.       The Court Has Specific Jurisdiction Over Defendant
                               Because Plaintiff’s Claims Against Defendant Arose Out
   18                          of Defendant’s Contacts With California. .................................. 19
   19                          (a)      Defendant Purposefully Availed Herself to
                                        California. ......................................................................... 19
   20
                               (b)      Plaintiff’s Claims Relating to García Arise Out Of
   21                                   García’s Forum-Related Activities................................... 21
   22                          (c)      Defendant Fails To Overcome Presumption of
                                        Reasonableness. ................................................................ 21
   23
                      3.       The Court Has Personal Jurisdiction Under The Racketeer
   24                          Influenced and Corrupt Organizations Act................................. 22
   25        C.       Plaintiff Should Be Permitted To Seek Jurisdictional Discovery......... 23
   26 V.     CONCLUSION ............................................................................................... 24
   27
   28

                                                 -i-               Case No. 2:20-cv-01437-ODW-AS
                       OPPOSITION TO DEFENDANT RAHEL GARCÍA’S MOTION TO DISMISS
Case 2:20-cv-01437-ODW-AS Document 84 Filed 08/10/20 Page 4 of 30 Page ID #:1894




    1                                          TABLE OF AUTHORITIES
    2                                                                                                                 Page(s)
    3
         Cases
    4
      Asmodus, Inc. v. Junbiao Ou,
    5   No. EDCV162511JGBDTBX, 2017 WL 5592914 (C.D. Cal. Feb. 3,
    6   2017) ..................................................................................................... 1, 2, 16, 17
    7 Aref v. Hickman,
         No. ED CD 06-00023-VAP (VBK), 2009 WL 192497 (C.D. Cal.
    8
         Jan. 26, 2009)...................................................................................................... 14
    9
      Ballard v. Savage,
   10    65 F.3d 1495 (9th Cir. 1995) .............................................................................. 21
   11
      Bancroft & Masters, Inc. v. Augusta Nat’l Inc.,
   12    223 F.3d 1082 (9th Cir. 2000) ............................................................................ 18
   13 Bein v. Brechtel-Jochim Grp., Inc.,
   14    6 Cal. App. 4th 1387 (1992) ................................................................... 10, 11, 12
   15 Bristol-Meyers Squibb Co. v. Super. Ct.,
   16    137 S. Ct. 1773 (2017)........................................................................................ 19

   17 Butcher's Union Local No. 498, United Food & Commercial Workers
         v. SDC Inv., Inc.,
   18    788 F.2d 535 (9th Cir. 1986) .............................................................................. 22
   19
      Chan v. Soc'y Expeditions, Inc.,
   20    39 F.3d 1398 (9th Cir. 1994) ................................................................................ 1
   21 craigslist, Inc. v. Hubert,
   22    278 F.R.D. 510 (N.D. Cal. 2011) ................................................................ passim
   23 Data Disc, Inc. v. Sys. Tech. Assocs., Inc.,
   24   557 F.2d 1280 (9th Cir. 1977) .............................................................................. 3

   25 Dole Food Co. v. Watts,
         303 F.3d 1104 (9th Cir. 2002) ............................................................ 3, 19, 20, 22
   26
   27 Ellard v. Conway,
         114 Cal.Rptr.2d 339 (Cal. Appl. 4 Dist. 2001) .................................................. 12
   28

                                                      -ii-              Case No. 2:20-cv-01437-ODW-AS
                            OPPOSITION TO DEFENDANT RAHEL GARCÍA’S MOTION TO DISMISS
Case 2:20-cv-01437-ODW-AS Document 84 Filed 08/10/20 Page 5 of 30 Page ID #:1895




    1 Espindola v. Nunez,
         245 Cal.Rptr. 596, 199 Cal.App.3d 1389 (Cal.App. 4 Dist., 1988) ............. 10, 11
    2
    3 Fed. Deposit Ins. Corp. v. British-Am. Ins. Co.,
         828 F.2d 1439 (9th Cir. 1987) ............................................................................ 22
    4
      Federal Trade Commission v. A to Z Marketing, Inc.,
    5
         SA CV 13-0919 .................................................................................................. 11
    6
      Healthcare Ally Mgmt. of California, LLC v. Blue Cross Blue Shield of
    7    Massachusetts,
    8    No. CV21805268SJOAGRX, 2018 WL 6340756 (C.D. Cal. Sept.
         10, 2018) ............................................................................................................... 3
    9
   10 Helicopteros Nacionales de Columbia, S.A. v. Hall,
         466 U.S. 408 (1984) ........................................................................................... 20
   11
      Jianhong Zhai v. Ning Liu,
   12    NO. CV1607242ABJEMX, 2018 WL 626257 (C.D. Cal. Jan. 17,
   13    2018) ..................................................................................................................... 9
   14 Khourie, Crew & Jaeger v Sabek, Inc.
   15   220 Cal.App.3d 1009, 269 Cal.Rptr. 687 ........................................................... 12

   16 Lagree Techs., Inc. v. Spartacus 20th L.P.,
        No. 17-CV-00795-JST, 2017 WL 1374598 (N.D. Cal. Apr. 17,
   17   2017) ..................................................................................................................... 2
   18
      Laub v. U.S. DOI,
   19   342 F.3d 1080 (9th Cir.2003) ............................................................................. 23
   20 Libertad v. Welch,
   21    53 F.3d 428 (1st Cir. 1995) ................................................................................ 14
   22 Nat’l Dev. Co. v. Triad Holding Corp.,
   23   930 F.2d 253 (2d Cir. 1991) ............................................................................... 17

   24 Rio Props., Inc. v. Rio Int’l Interlink,
         284 F.3d 1007 (9th Cir. 2002) .............................................................................. 3
   25
   26 S.J. v. Issaquah School Dist. No. 411,
         470 F.3d 1288 (9th Cir. 2006) .............................................................................. 2
   27
   28

                                                       -iii-             Case No. 2:20-cv-01437-ODW-AS
                             OPPOSITION TO DEFENDANT RAHEL GARCÍA’S MOTION TO DISMISS
Case 2:20-cv-01437-ODW-AS Document 84 Filed 08/10/20 Page 6 of 30 Page ID #:1896




    1 Schwarzenegger v. Fred Martin Motor Co.,
         374 F.3d 797 (9th Cir. 2004) ........................................................................ 19, 20
    2
    3 Seiko Epson Corp. v. Vintrick Inc.,
         No. CV1910697CJCAFMX, 2020 WL 4341780 (C.D. Cal. June 18,
    4    2020) ............................................................................................................... 3, 17
    5
      Star’s Desert Inn Hotel & Country Club, Inc. v. Hwang,
    6    105 F.3d 521 (9th Cir. 1997) .............................................................................. 12
    7 Umbenhauer v. Woog,
    8   969 F.2d 25 (3d Cir.1992) .................................................................................. 14
    9 United Food & Comm’l Workers Union Int’l v. Alpha Beta Co.,
   10   736 F.2d 1371 (9th Cir. 1984) ........................................................................ 1, 14

   11 Estate of Victorianne v. Cty. of San Diego,
         No. 14CV2170-WQH-BLM, 2016 WL 4147772 (S.D. Cal. Apr. 18,
   12    2016) ..................................................................................................................... 2
   13
      Wells Fargo & Co. v. Wells Fargo Express Co.,
   14    556 F.2d 406 (9th Cir.1977) ............................................................................... 23
   15 Statutes
   16
      18 U.S.C. section 1965(b)........................................................................................ 22
   17
      Cal. Civ. Proc. Code § 410.10 ................................................................................... 3
   18
   19 Cal. Civ. Proc. Code § 415.20(b) .............................................................................. 9
   20 Cal. Civ. Proc. Code § 415.50 ................................................................................. 15
   21 Fed. R. Civ. P. 4(e) .............................................................................................. 1, 12
   22 Fed. R. Civ. P. Rule 12(b)(2) ..................................................................................... 3
   23
      Fed. R. Civ. P. Rule 12(b)(5) ................................................................................. 1, 2
   24
   25
   26
   27
   28

                                                       -iv-              Case No. 2:20-cv-01437-ODW-AS
                             OPPOSITION TO DEFENDANT RAHEL GARCÍA’S MOTION TO DISMISS
Case 2:20-cv-01437-ODW-AS Document 84 Filed 08/10/20 Page 7 of 30 Page ID #:1897




    1 I.      INTRODUCTION
    2         Defendant Rahel García is a United States citizen and longtime United States
    3 resident. She has spent her adult life in the United States acquiring property, living
    4 in three different states, using United States driver’s licenses, registering vehicles in
    5 the United States, voting in the United States, having children in the United States,
    6 and serving as the CEO of a corporation in the United States. Plaintiff, knowing
    7 from LDM members that García was present in the United States this spring,
    8 methodically and repeatedly attempted to serve García with the complaint and
    9 summons in this case. Finally, at an address where García used to groom Plaintiff
   10 for her father’s sexual pleasure, Plaintiff was able to substitute serve García. Now,
   11 with full knowledge of the suit and with representation, García claims to be
   12 completely unconnected with, and incapable of being served in, the United States.
   13         Plaintiff, based on the information herein and the proof of service filed with
   14 respect to Defendant García, respectfully requests the Court deny the present motion
   15 or, alternatively, permit limited discovery on the issues of service and jurisdiction. .
   16 II.     LEGAL STANDARD
   17         A.    Rule 12(b)(5) Standard
   18         “Service of process must occur in accordance with Federal Rule of Civil
   19 Procedure 4. Absent proper service of process, the court lacks personal jurisdiction
   20 over the defendant independent of any actual notice defendants might have
   21 received.” Asmodus, Inc. v. Junbiao Ou, No. EDCV162511JGBDTBX, 2017 WL
   22 5592914, at *4 (C.D. Cal. Feb. 3, 2017) (citing Omni Capital Int'l, Ltd. v. Rudolf
   23 Wolff & Co., Ltd., 484 U.S. 97 (1987)).
   24         Federal Rule of Civil Procedure 4 permits service of summons under the laws
   25 of the state where the district court is located. Fed. R. Civ. P. 4(e). “Rule 4 is a
   26 flexible rule that should be liberally construed so long as a party receives sufficient
   27 notice of the complaint.” United Food & Comm’l Workers Union Int’l v. Alpha
   28 Beta Co., 736 F.2d 1371, 1382 (9th Cir. 1984); see also Chan v. Soc'y Expeditions,

                                               -1-               Case No. 2:20-cv-01437-ODW-AS
                     OPPOSITION TO DEFENDANT RAHEL GARCÍA’S MOTION TO DISMISS
Case 2:20-cv-01437-ODW-AS Document 84 Filed 08/10/20 Page 8 of 30 Page ID #:1898




    1 Inc., 39 F.3d 1398, 1404 (9th Cir. 1994); Asmodus, Inc., 2017 WL 5592914, at *4.
    2 Defendants cannot refuse service by creating physical barriers to it. See Lagree
    3 Techs., Inc. v. Spartacus 20th L.P., No. 17-CV-00795-JST, 2017 WL 1374598, at *3
    4 (N.D. Cal. Apr. 17, 2017) (“Litigants have the right to choose their abodes; they do
    5 not have the right to control who may sue or serve them by denying them physical
    6 access.”) (citations omitted); Estate of Victorianne v. Cty. of San Diego, No.
    7 14CV2170-WQH-BLM, 2016 WL 4147772, at *4 (S.D. Cal. Apr. 18, 2016) (“[A]
    8 defendant will not be permitted to defeat service by rendering physical service
    9 impossible.”) (internal quotations omitted). Additionally, “[t]he receipt of mail at a
   10 given address, the listing of an address on a vehicle registration, and the use of an
   11 address on financial records have all been found to provide indicia of permanence in
   12 determining whether an address constitutes a place of usual abode.” craigslist, Inc.
   13 v. Hubert, 278 F.R.D. 510, 516 (N.D. Cal. 2011).
   14         Courts have broad discretion in determining whether to dismiss or quash
   15 service of process when ruling on a Rule 12(b)(5) motion. S.J. v. Issaquah School
   16 Dist. No. 411, 470 F.3d 1288, 1293 (9th Cir. 2006) (“The choice between dismissal
   17 and quashing service of process is in the district court’s discretion.”) (quoting
   18 Stevens v. Sec. Pac. Nat’l Bank, 538 F.2d 1387, 1389 (9th Cir. 1976)); Asmodus,
   19 Inc, 2017 WL 5592914, at *4. If a court finds service of process insufficient,
   20 dismissal of the action is inappropriate if “there is a reasonable prospect that
   21 Plaintiff will be able to properly serve Defendant in this Action and that Defendant
   22 has not been prejudiced by the insufficient service.” Pathak v. Omaha Steaks Int'l,
   23 Inc., No. 10-7054 RSWL RZX, 2011 WL 1152656, at *2 (C.D. Cal. Mar. 28, 2011)
   24 (citing Umbenhauer v. Woog, 969 F.2d 25, 30 (3d Cir.1992) (“dismissal of a
   25 complaint is inappropriate when there exists a reasonable prospect that service may
   26 yet be obtained. In such instances, the district court should, at most, quash service,
   27 leaving the plaintiffs free to effect proper service.”)
   28

                                               -2-               Case No. 2:20-cv-01437-ODW-AS
                     OPPOSITION TO DEFENDANT RAHEL GARCÍA’S MOTION TO DISMISS
Case 2:20-cv-01437-ODW-AS Document 84 Filed 08/10/20 Page 9 of 30 Page ID #:1899




    1         B.    Rule 12(b)(2) Standard
    2         Federal Rule of Civil Procedure 12(b)(2) allows a party to seek dismissal of
    3 an action for lack of personal jurisdiction. The district court applies the law of the
    4 state in which the district court sits where there is no applicable federal statute
    5 governing personal jurisdiction. See, e.g., Dole Food Co. v. Watts, 303 F.3d 1104,
    6 1110 (9th Cir. 2002) (citing Panavision Int'l, L.P. v. Toeppen, 141 F.3d 1316, 1320
    7 (9th Cir.1998)). California's long-arm jurisdictional statute allows a federal court to
    8 exercise personal jurisdiction over a defendant consistent with the extent of federal
    9 due process. Cal Code Civ. Proc. § 410.10.
   10         Plaintiff bears the burden of establishing personal jurisdiction over the
   11 defendant. Rio Props., Inc. v. Rio Int’l Interlink, 284 F.3d 1007, 1019 (9th Cir.
   12 2002). However, plaintiff “must make only a prima facie showing of jurisdictional
   13 facts through submitted materials in order to avoid a defendant’s motion to dismiss.”
   14 Data Disc, Inc. v. Sys. Tech. Assocs., Inc., 557 F.2d 1280, 1285 (9th Cir. 1977).
   15 “‘Uncontroverted allegations in plaintiff’s complaint must be taken as true and
   16 conflicts between the facts contained in the parties’ affidavits must be resolved in
   17 plaintiff’s favor.’” See, e.g., Healthcare Ally Mgmt. of California, LLC v. Blue
   18 Cross Blue Shield of Massachusetts, No. CV21805268SJOAGRX, 2018 WL
   19 6340756, at *2 (C.D. Cal. Sept. 10, 2018) (citing Brayton Purcell LLP v. Recordon
   20 & Recordon, 606 F. 3d 1124, 1127 (9th Cir. 2010)).
   21         “For constitutional purposes, a federal court may exercise general personal
   22 jurisdiction over defendants domiciled within the forum state.” Seiko Epson Corp. v.
   23 Vintrick Inc., No. CV1910697CJCAFMX, 2020 WL 4341780, at *2 (C.D. Cal. June
   24 18, 2020) (citing Miliken v. Meyer, 311 U.S. 457, 462–463 (1940)). “For a court to
   25 exercise personal jurisdiction over a nonresident defendant, that defendant must
   26 have at least ‘minimum contacts’ with the relevant forum such that the exercise of
   27 jurisdiction ‘does not offend traditional notions of fair play and substantial justice.’”
   28

                                               -3-               Case No. 2:20-cv-01437-ODW-AS
                     OPPOSITION TO DEFENDANT RAHEL GARCÍA’S MOTION TO DISMISS
Case 2:20-cv-01437-ODW-AS Document 84 Filed 08/10/20 Page 10 of 30 Page ID #:1900




    1 Dole Food Co. v. Watts, 303 F.3d 1104, 1110–11 (9th Cir. 2002) (quoting
    2 International Shoe Co. v. Washington, 326 U.S. 310 (1945)).
    3 III.     PROCEDURAL AND FACTUAL BACKGROUND
    4          On February 12, 2020, Plaintiff filed the Complaint in this matter, detailing
    5 Defendants’ decades-long scheme of child sexual abuse, human trafficking, forced
    6 labor, and racketeering. Defendant García has both participated in and tolerated the
    7 patterns of horrific sexual abuse of children and unpaid labor detailed in the
    8 complaint in order to personally benefit from that scheme. Defendant García was
    9 central to the conspiracy perpetuated by Defendants to human traffic, abuse, and
   10 over work young girls, including directly engaging in the grooming and trafficking
   11 of Plaintiff to be sexually abused by the former LDM Apostle, Samuel Flores.
   12          On February 24, 2020, Plaintiff began attempting service on Defendant
   13 García at the two addresses identified as her residences through a public records
   14 search: (1) 139 Milta Lane Kissimmee, Florida (“Kissimmee Address”); and (2) 308
   15 North Arizona Avenue, Los Angeles, California (“308 N Arizona Address”).
   16 (Mallgrave Decl. ¶¶ 3–4, Exs. B, C). Plaintiff, through a licensed process server,
   17 made at least five attempts to serve García at the Kissimmee Address. (Id. at ¶ 2,
   18 Ex. A). On March 5, 2020, Plaintiff’s counsel mailed a copy of the summons and
   19 complaint to the Kissimmee Address by first-class mail, postage prepaid, requiring a
   20 return receipt and did not receive a response. On March 11, 2020, Plaintiff began
   21 attempting service on Defendant García at the second identified residence, 308 N
   22 Arizona Address.1 This address is further identified publicly as García’s address on
   23 websites such as whitepages.com, and Plaintiff has since confirmed that the United
   24 States Postal Office recognizes this address as García’s current mailing address.
   25 (Mallgrave Decl. ¶¶ 3, 8, Exs. C, D). There was no access to the property, as the
   26
   27
               1
                 Prior communications between Plaintiff’s counsel and counsel for Defendant García
   28
        inadvertently omitted reference to attempts to serve García at this address.
                                                 -4-               Case No. 2:20-cv-01437-ODW-AS
                       OPPOSITION TO DEFENDANT RAHEL GARCÍA’S MOTION TO DISMISS
Case 2:20-cv-01437-ODW-AS Document 84 Filed 08/10/20 Page 11 of 30 Page ID #:1901




    1 gate to the front yard was locked on all three attempts. (See Proof of Service on
    2 Rahel García, Dkt. 21; Decl. Luis Verjan ¶¶ 3–5). After confirming with the United
    3 States Postal Office that García receives mail at the address, Plaintiff attempted
    4 service again at this address. Despite the front gate being open and hearing signs of
    5 people inside, no one would answer the door to accept service. (Mallgrave Decl. ¶
    6 9, Ex. E).
    7        With attempts at service at García’s primary residences unavailing, Plaintiff
    8 attempted to serve García at her declared place of business – the California
    9 corporation “Fundación Eva García de Joaquín”. García is identified on the
   10 incorporation paperwork filed with the state as the Chief Executive Officer of the
   11 corporation. (Id. at ¶ 11, Exs. G, H). On March 13, 2020, Plaintiff began
   12 attempting service at 28899 San Timoteo Canyon Road, Redlands, California
   13 (“Redlands Address”), identified on the same incorporation paperwork as the
   14 location of the Foundation. Publicly available documents list the current owner of
   15 the Redlands Address as Defendant La Luz Del Mundo. (Id. at ¶ 12, Exs. I, J). The
   16 Redlands Address spans over greater than 25 acres, has multiple entrances, each
   17 with their own gate, and has more than 10 individual buildings on the property,
   18 including a large residential home, according to publicly available satellite photos.
   19 On the far west side of the property, there is a single, unimposing entrance with a
   20 small sign for the “Eben-Ezer ranch.” However, continuing East down San Timeteo
   21 Canyon Road along the property, there are increasingly ornate and imposing gates
   22 onto the property. The fences around the gates are emblazoned with the “NJG” logo
   23 associated with Defendant Naasón Joaquín García’s tenure as the LDM Apostle. A
   24 Lexis Nexis report for the address shows at least eight different organizations or
   25 corporations associated with the address, including Fundación Eva García de
   26 Joaquín, Eben-Ezer Ranch, and La Luz Del Mundo, d/b/a Rancho Caballo.
   27 (Mallgrave Decl.¶ 20, Ex. R). Plaintiff has never alleged that Defendant García was
   28 an employee at Eben-Ezer Ranch, but rather at the foundation which shares an

                                               -5-               Case No. 2:20-cv-01437-ODW-AS
                     OPPOSITION TO DEFENDANT RAHEL GARCÍA’S MOTION TO DISMISS
Case 2:20-cv-01437-ODW-AS Document 84 Filed 08/10/20 Page 12 of 30 Page ID #:1902




    1 address with the Ranch.2 Plaintiff made three attempts to serve García at this
    2 address, but as all of the entrances to the property are blocked by locked gates other
    3 than the entrance for Eben-Ezer Ranch, the process server was unable to speak to
    4 anyone with knowledge of García’s employment at that address or other use of the
    5 Ranch’s address.
    6          After attempting service at García’s current address, her mailing address, and
    7 the address of the corporation for which she serves as the Chief Executive Officer,
    8 Plaintiff attempted service on the home that she knew from personal experience to
    9 be García’s additional residence. Plaintiff, due to continued communication with
   10 persons associated with the East Los Angeles location of LDM, had reason to
   11 believe that García was still attending services at that location in April 2020, and
   12 therefore was likely to be at said residence, which neighbors that LDM location.
   13 Based on her personal experience visiting García’s residence in order to be dressed
   14 for appearances before the Apostle, Plaintiff provided her counsel with a photo of
   15 the house she knew to be García’s.3 Using information publicly available on Google
   16 Maps “streetview” functionality, Plaintiff’s counsel estimated the property to be at
   17 120 North Arizona Avenue, Los Angeles, California. On April 29, 2020, Plaintiff
   18 began attempting service on García at 120 North Arizona Avenue. However, after
   19 surveilling the property, the process server confirmed that the correct address of the
   20 home in the picture provided by Plaintiff was in fact 118 N. Arizona Avenue, Los
   21 Angeles, California. (Verjan Decl. ¶ 2). Plaintiff made three attempts at 118 North
   22
   23          2
               Ms. Rosales’s declaration stating that García does not work at Eben-Ezer Ranch is
   24 irrelevant . Plaintiff notes that when counsel informed García’s counsel that service was
      attempted at the sprawling and impressive Redlands Address, he alarmingly stated that the address
   25 “looks to be a mobile home park.” (Neri Decl., Ex. A).
               3
   26           Plaintiff’s investigation into property ownership records relating to García and other
      defendants in this matter have shown such records to be of limited use. With widespread
   27 regularity, properties are often “gifted” or sold for nominal values to LDM, and then used
   28 thereafter as residences for church leadership. For example, at least one Florida address associated
      with Rahel was sold by Naasón Joaquín García to LDM for a sum of $10.
                                                 -6-               Case No. 2:20-cv-01437-ODW-AS
                       OPPOSITION TO DEFENDANT RAHEL GARCÍA’S MOTION TO DISMISS
Case 2:20-cv-01437-ODW-AS Document 84 Filed 08/10/20 Page 13 of 30 Page ID #:1903




    1 Arizona Address to personally serve Defendant García before leaving the service
    2 documents with an adult male on the property (substitute service). (Id. at ¶¶ 3-5).
    3 During the server’s third attempt at service at that location, as he approached the
    4 property, an adult male was outside the home in the front yard. (Id. at ¶ 5). When I
    5 asked the gentleman if García lived there, he went to go find her. (Id.) A second
    6 gentleman then came out and, after the process server explained the first gentleman
    7 was in search of García, the server was able to leave the service documents with this
    8 second gentleman. (Id. at ¶ 7). While the second gentleman refused to give his
    9 name, and no time did he deny that García lived at the address. Id. The process
   10 server thereafter followed-up by sending a copy of the complaint and summons to
   11 the same address, and Plaintiff then filed the proof of service filed in this matter.
   12 (See Proof of Service on Rahel García, Dkt. 21).
   13         On June 1, 2020, counsel for Defendants Jose Hernandez, Silverio Coronado,
   14 Aurelio Zavaleta, Uzziel Joaquín, Jonathan Mendoza, David Mendona, Benjamin
   15 Joaquín, and Jose Luis Estrada, Geoffrey Neri, e-mailed Plaintiff’s counsel stating
   16 that he expected to be representing García, but had concerns regarding service.
   17 Over numerous meet and confers and through regular email communications,
   18 Plaintiff’s counsel attempted to reach a mutually agreeable position regarding
   19 service of García. Plaintiff’s counsel explained the attempts that Plaintiff had
   20 already made with regards to serving García, and the expected connections between
   21 García and those locations. García’s counsel gave only declaratory responses that
   22 García did not live at the identified addresses, and repeated claims that García was
   23 not sufficiently connected to the United States to be subject to the present litigation.
   24 (Neri Decl. Ex. A).
   25         In fact, Defendant García has abundant contacts to both California and the
   26 United States. Though García’s declaration to this motion states that she is a
   27 resident of the country of Mexico, at no point in her declaration or in the current
   28 motion does García deny that she is a citizen of the United States. In fact, her own

                                               -7-               Case No. 2:20-cv-01437-ODW-AS
                     OPPOSITION TO DEFENDANT RAHEL GARCÍA’S MOTION TO DISMISS
Case 2:20-cv-01437-ODW-AS Document 84 Filed 08/10/20 Page 14 of 30 Page ID #:1904




    1 mother, Alma Zamora de Joaquín, admitted that Rahel is a citizen of the United
    2 States. (Def. Alma Zamora de Joaquín Answer, Dkt 34.) As detailed above, García
    3 receives mail in California and is listed as the Chief Executive Officer of a
    4 California corporation. García further owns multiple properties in both Orlando,
    5 Florida and Los Angeles, California. (Mallgrave Decl. ¶ 17, Exs. N, O). Defendant
    6 García currently holds a valid driver’s license in the state of Texas, and has
    7 previously held a driver’s license in Florida. (Mallgrave Decl. ¶ 19, Ex. B). García
    8 has regularly registered a number of personal motor vehicles in the state of Texas,
    9 dating back to 2004. Defendant García has also voted in United States elections in
   10 both Florida and Texas. García’s Lexis Nexis report identifies United States
   11 addresses for García, without break, since at least 1992. Upon information and
   12 belief, all of García’s children were born in the United States, and all of them have,
   13 at one point or another, identified 308 North Arizona Avenue, Los Angeles,
   14 California, as their primary residence. (Mallgrave Decl. ¶ 19, Ex. F).
   15         On July 10, 2020, in order to avoid burdening the court with unnecessary
   16 motion practice when Defendant García is clearly on notice of the lawsuit,
   17 Plaintiff’s counsel again asked Mr. Neri to accept service on Defendant García’s
   18 behalf, but Mr. Neri refused and filed the present motion. In support of her motion,
   19 García filed a declaration stating that she resides in the city of Guadalajara, Mexico.
   20 Defendant García did not contest her United States citizenship, her residence at any
   21 of the properties in the United States or any of the properties that she is associated
   22 with, her role as Chief Executive Officer of a California corporation, any of the
   23 indicia of permanence associated with her United States residences, or provide any
   24 additional details regarding her contacts with the United States now or at the time of
   25 the abuse described in detail within the Complaint.4
   26
   27
              4
             During the meet and confer, García’s counsel even conceded that García
   28 owned at least one property in Florida. (Neri Decl., Ex. A.)

                                               -8-               Case No. 2:20-cv-01437-ODW-AS
                     OPPOSITION TO DEFENDANT RAHEL GARCÍA’S MOTION TO DISMISS
Case 2:20-cv-01437-ODW-AS Document 84 Filed 08/10/20 Page 15 of 30 Page ID #:1905




    1 IV.     ARGUMENT
    2         A.    Defendant García Was Properly Served.
    3               1.     Defendant García Is Actively Evading Service.
    4         As detailed above, Plaintiff attempted service on García at (1) her usual
    5 residence, as determined by public records, (2) her place of business as defined by
    6 incorporation records with the state of California, (3) her usual mailing address as
    7 confirmed by the United States Postal Service, and (4) a place of residence
    8 personally know to Plaintiff. García, despite actual knowledge of the suit and
    9 representation in this matter, has evaded service at each of these locations either by
   10 physical obstacles or personally ignoring process servers. After considerable
   11 efforts, Plaintiff was able to obtain acknowledgement from the last of those
   12 addresses that Rahel may be present at that address and then Plaintiff substitute
   13 served at that address. In objecting to that service, García submits only a self-
   14 serving declaration that does not deny any connection to the property, but just
   15 generically states, without proof, that she “resides” in Mexico. The declaration of
   16 Oracio De La Paz is similarly lacking in credibility in that, while now claiming to
   17 have thought the person handing him the service papers was a police officer, he
   18 refused to provide his name to this “officer” and accepted the service documents
   19 because he had no choice.
   20         In order to attempt substitute service in California, Plaintiff must make
   21 reasonable attempts at personal service. “Ordinarily . . . two or three attempts at
   22 personal service at a proper place should fully satisfy the requirement of reasonable
   23 diligence and allow substitute service to be made.” Jianhong Zhai v. Ning Liu, NO.
   24 CV1607242ABJEMX, 2018 WL 626257, at *2 (C.D. Cal. Jan. 17, 2018) (citing
   25 Bein v. Brechtel-Jochim Grp., Inc., 6 Cal. App. 4th 1387, 1391-92 (1992).
   26         California Code of Civil Procedure § 415.20(b) provides for substitute
   27 service of an individual by the leaving of a copy of the complaint and summons at a
   28 person’s “dwelling house, usual place of abode . . . , or usual mailing address . . . in

                                               -9-               Case No. 2:20-cv-01437-ODW-AS
                     OPPOSITION TO DEFENDANT RAHEL GARCÍA’S MOTION TO DISMISS
Case 2:20-cv-01437-ODW-AS Document 84 Filed 08/10/20 Page 16 of 30 Page ID #:1906




    1 the presence of a competent member of the household or a person apparently in
    2 charge of his or her . . . usual mailing address . . . who shall be informed of the
    3 contents thereof, and by thereafter mailing a copy of the summons and of the
    4 complaint by first-class mail.” With substitute service, like personal service, “the
    5 provisions are . . . to be liberally construed to effectuate service and uphold
    6 jurisdiction if actual notice has been received by the defendant”, “and in the last
    7 analysis the question of service should be resolved by considering each situation
    8 from a practical standpoint.” Bain v. Brechtel-Jochim Group, Inc., 8 Cal.Rptr.2d
    9 351, 353-54, 6 Cal.App.4th 1387, 1392 (Cal.App. 4 Dist. 1992) (citing Pasadena
   10 Medi-Center Associates v. Superior Court, 9 Cal.3d 773, 778, 108 Cal.Rptr. 828,
   11 511 P.2d 1180 (1973)); see also Espindola v. Nunez, 245 Cal.Rptr. 596, 598, 199
   12 Cal.App.3d 1389, 1391 (Cal.App. 4 Dist., 1988) (“The liberal construction rule . . .
   13 will eliminate unnecessary, time-consuming, and costly disputes over legal
   14 technicalities, without prejudicing the right of defendants to proper notice of court
   15 proceedings.”)
   16         Plaintiff made more than just “reasonable attempts” at personal service.
   17 Plaintiff attempted to serve García multiple times at residences listed in both
   18 California and Florida. She attempted to serve García three times at her place of
   19 business, as recorded with the California Secretary of State. She attempted to serve
   20 García at her usual mailing address – now six times. And Plaintiff has made
   21 countless requests of García’s counsel to accept service on her behalf. Plaintiff went
   22 above and beyond in attempting to personally serve García before resorting to
   23 substitute service.
   24         Considering the liberal construction rule and García’s actual notice of this
   25 case, Plaintiff’s attempt at substitute service should be deemed sufficient. When
   26 Plaintiff’s process server approached the house that Plaintiff had identified with a
   27 photo as the home she knew to be García’s and asks a gentleman outside of that
   28 home for García, and the gentleman goes to check if García is there, the process

                                               -10-              Case No. 2:20-cv-01437-ODW-AS
                     OPPOSITION TO DEFENDANT RAHEL GARCÍA’S MOTION TO DISMISS
Case 2:20-cv-01437-ODW-AS Document 84 Filed 08/10/20 Page 17 of 30 Page ID #:1907




    1 server has a reasonable belief that Rahel could be reached at that address, and that
    2 leaving a copy of the complaint and summons at that address would achieve actual
    3 notice. Id. See also, Bein, 8 Cal. Rptr.2d at 354 (holding that substitute service can
    4 be made upon where the circumstances “make[] it more likely than not that [the
    5 person accepting the substitute service] will deliver process to the named party.”)
    6         García offers neither the legal authority or the necessary facts to challenge the
    7 sufficiency of this substituted service. To extent factual discrepancies remain an
    8 issue, before any ruling is made on the validity of Plaintiff’s service attempts,
    9 Plaintiff would request that the Court provide limited discovery, including the
   10 identity of the declarant sufficient to serve him with a subpoena and be subjected to
   11 cross-examination.5 Plaintiff further notes that, contrary to García’s declaration,
   12 García must certainly have been in Los Angeles in April 2020 if a person familiar
   13 with her and her address felt the need to check whether or not she was available at
   14 the time that the process server attempted service.
   15         García has successfully and deliberately avoided service at every other
   16 location where Plaintiff attempted service. What García describes as a “sloppy”
   17 attempt at service was actually a methodical and extensive series of attempts at
   18 service at locations that factually and legally were likely to result in effective
   19 service. In determining the proper location for service, “[t]he receipt of mail at a
   20 given address, the listing of an address on a vehicle registration, and the use of an
   21 address on financial records have all been found to provide indicia of permanence in
   22 determining whether an address constitutes a place of usual abode.” craigslist, Inc.
   23 v Hubert, 278 F.R.D. 510, 516 (N.D. Cal. 2011); see also, Federal Trade
   24 Commission v. A to Z Marketing, Inc., SA CV 13-0919 DOC (RNBx), 2014 WL
   25
              5
   26           “Oracio de la Paz”, the name of the declarant who claims to have accepted service,
      translates to “Prayer of Peace”. Plaintiff cannot – through Lexis Nexis nor publicly available
   27 directories – identify any person from the San Francisco metro area that goes by that name. A
   28 search of the website and Facebook page associated with the San Francisco LDM location – where
      the declarant claims to be a minister – yields no reference to any person by that name.
                                                -11-              Case No. 2:20-cv-01437-ODW-AS
                      OPPOSITION TO DEFENDANT RAHEL GARCÍA’S MOTION TO DISMISS
Case 2:20-cv-01437-ODW-AS Document 84 Filed 08/10/20 Page 18 of 30 Page ID #:1908




    1 12597435, at *5 (C.D. Cal. Sept. 2, 2014) (holding that confirmation of defendant
    2 receiving mail at an address that he claimed not to no longer reside at was sufficient
    3 for identifying the address as his “usual mailing address” for purposes of service of
    4 process); Ellard v. Conway, 114 Cal.Rptr.2d 339, 402 (Cal. Appl. 4 Dist. 2001)
    5 (contacting the United States Postal Service to obtain defendant’s mailing address
    6 “is sufficient” to determine a proper place for service). A person may “have more
    7 than one dwelling house or usual place of abode for purposes of [Rule 4(e)].” Star’s
    8 Desert Inn Hotel & Country Club, Inc. v. Hwang, 105 F.3d 521, 524 (9th Cir. 1997)
    9 (citing Nat’l Dev. Co. v. Triad Holding Corp., 930 F.2d 253, 257 (2d Cir. 1991).
   10 “[M]ultiple residences may qualify provided that each bears ‘sufficient indicia of
   11 permanence.” craigslist Inc., 278 F.R.D. at 515 (citing Nat’l Dev. Co., 930 F.2d at
   12 257).6
   13          García accepts mail at 308 North Arizona Avenue, it is publicly listed as her
   14 residence, and all of her children have, at one time or another, listed that address as
   15 their residence. (Mallgrave Decl. ¶ 10). She is listed as a current resident at that
   16 address on her Lexis Nexis report, and the public website whitepages.com identifies
   17 Garcia as a resident at that address. (Id. at ¶ 4, Exs. B, C). Plaintiff has attempted
   18 service at that address six times now. (Id. at ¶¶ 5-9). On each occasion, either a
   19 gate was closed and locked, or the process server heard signs of people inside, but
   20 no one answered the door. “Litigants have the right to choose their abodes; they do
   21 not have the right to control who may sue or serve them by denying them physical
   22 access.” Bein, 8 Cal.Rptr.2d at 354. See also, Khourie, Crew & Jaeger v Sabek,
   23 Inc. 220 Cal.App.3d 1009, 1013, 269 Cal.Rptr. 687 (“[D]efendant will not be
   24 permitted to defeat service by rendering physical service impossible.”).
   25
   26
               6
                   The court in craigslist Inc. further noted that the defendant had made references to his
   27 residence on Facebook, citing the defendant’s posts as evidence that he spent time at the residence.
   28 It is worth noting that, since the present case was filed, García’s Facebook page has been purged
        of any information pertaining to her time in the United States.
                                                   -12-              Case No. 2:20-cv-01437-ODW-AS
                         OPPOSITION TO DEFENDANT RAHEL GARCÍA’S MOTION TO DISMISS
Case 2:20-cv-01437-ODW-AS Document 84 Filed 08/10/20 Page 19 of 30 Page ID #:1909




    1          Similarly, gates and other physical impediments to access were established at
    2 the primary entrances to the Redlands Address, the physical address of the
    3 Fundación Eva García de Joaquín, for which García is the registered Chief
    4 Executive Officer. García now proffers a declaration from a horse ranch at the same
    5 address claiming that García does not work at the horse ranch – a claim that Plaintiff
    6 has never made, and which has no bearing on the propriety of serving García at that
    7 address. As with private residences, incorporation paperwork is an indicia of
    8 permanence sufficient to justify attempting service.
    9          That García goes to such elaborate methods to hide her location, her property
   10 ownership, her business associations, and even her legal residence, is no surprise.
   11 LDM is a tangled web of misappropriated properties, real estate owned in the name
   12 of individual members but used by the institution, corporately owned property used
   13 for personal residences, and a litany of nominal, gift, and sham transfers of property
   14 among the LDM elite.7 The organization was built to make it impenetrable to
   15 litigation and legal responsibility. So to, has García hid from service.
   16                   2.      If Substitute Service Is Deemed Insufficient, The Court
   17                           Should Quash The Service And Provide For Limited
   18                           Discovery.
   19          Should the Court determine that Plaintiff’s extensive attempts at service thus
   20 far are insufficient, Plaintiff requests that the Court quash the service and provide
   21 limited discovery for Plaintiff to obtain further information regarding the residential,
   22 business, and financial records pertinent to identifying a proper service location.
   23 Additionally, Plaintiff would request that the Court extend the time for service upon
   24 Defendant García, and consider alternative means of service, such as service by
   25
   26
               7
                   In fact, recent accounts on social media claim that the LDM elite have been traveling
   27 door-to-door between LDM members’ homes attempting to convince members to re-mortgage or
   28 transfer ownership in their real estate in attempts to raise funds to post the bail of Defendant
        Naasón Joaquín García, recently set at $90 million.
                                                   -13-              Case No. 2:20-cv-01437-ODW-AS
                         OPPOSITION TO DEFENDANT RAHEL GARCÍA’S MOTION TO DISMISS
Case 2:20-cv-01437-ODW-AS Document 84 Filed 08/10/20 Page 20 of 30 Page ID #:1910




    1 publication. “[D]ismissal of a complaint is inappropriate when there exists a
    2 reasonable prospect that service may yet be obtained. In such instances, the district
    3 court should, at most, quash service, leaving the plaintiffs free to effect proper
    4 service.’” Umbenhauer v. Woog, 969 F.2d 25, 30-31 (3rd Cir.1992) (emphasis
    5 added).
    6         Nothing in Defendant’s motion suggests otherwise. First, García cites to Aref
    7 v. Hickman, No. ED CD 06-00023-VAP (VBK), 2009 WL 192497 (C.D. Cal. Jan.
    8 26, 2009) for the premise that “flagrant disregard” of the rules pertaining to service
    9 warrants dismissal. The facts in Aref outline an egregious course of behavior that in
   10 no way relates to the diligent attempts Plaintiff has made at service here. First, the
   11 case had proceeded for several years, and involved a plaintiff that improperly failed
   12 to seek leave to add defendants to the case. Moreover, the plaintiff was the recipient
   13 of a court order detailing the method by which they should proceed with service,
   14 including the use of a licensed process server and the service of a federal complaint
   15 and summons. Still, the plaintiff proceeded to serve using a non-licensed process
   16 server, and served the defendant using a state complaint and summons. It was on
   17 the specific basis that the plaintiff explicitly ignored the rules of a court order that
   18 the judge found dismissal warranted. Id. at *19. For the same proposition, García
   19 cites to Libertad v. Welch, 53 F.3d 428, 440 (1st Cir. 1995). However, García
   20 obscures the holding in that case with a selective quote. The court opined that
   21 “[w]hen an alleged defect in service is due to a minor, technical error, only actual
   22 prejudice or evidence of a flagrant disregard of the requirements of the rules justifies
   23 dismissal.” Id. The court in Libertad found no prejudice, and upheld the service of
   24 defendants as proper. In fact, the court went on to cite United Food & Comm’l
   25 Workers Union Int’l v. Alpha Beta Co., 736 F.2d 1371, 1382 (9th Cir. 1984) for the
   26 premise that “dismissal is generally not justified absent a showing of prejudice.”
   27 García claims no prejudice, and has affirmatively been aware of the complaint in
   28 this case since at least [DATE] when counsel first informed Plaintiff that he

                                               -14-              Case No. 2:20-cv-01437-ODW-AS
                     OPPOSITION TO DEFENDANT RAHEL GARCÍA’S MOTION TO DISMISS
Case 2:20-cv-01437-ODW-AS Document 84 Filed 08/10/20 Page 21 of 30 Page ID #:1911




    1 expected to be representing García. Thus, there is more than a “reasonable
    2 prospect” that she might still be served, evidenced by García’s suggestion that she
    3 be served using a different method.
    4          Where, as here, the effectiveness of service may involve competing
    5 declarants’ accounts of the events surrounding service, it is within the Court’s
    6 discretion to allow limited discovery, including the questioning of the person who
    7 claims to have accepted service. See, e.g., craigslist Inc., 278 F.R.D. at 514
    8 (wherein the court heard testimony from both the process server and the person who
    9 accepted substitute service, finding the process server “substantially more
   10 credible”). If, as García claims, addresses where she receives mail, properties that
   11 she is associated with, and businesses that she runs are not proper locations for
   12 service, Plaintiff would request - through limited discovery - information pertaining
   13 to where García’s driver’s license is registered, the address on her voter record, the
   14 address associated with her financial accounts, and other location identifying
   15 information such that service could be further attempted. Alternatively, Plaintiff
   16 would ask for permission to serve via publication. See Cal. Civ. Proc. Code §
   17 415.50.
   18                 3.     Defendant García Is Attempting To Use The Hague
   19                        Convention As A Shield Against Service.
   20          According to García, as she now claims to reside in Mexico, she can only be
   21 served in Mexico. She makes this claim knowing, as is stated in her motion, that
   22 Mexico has denied the use of any alternative methods of service under the Hague
   23 Convention. If, as García claims, the only proper way to serve her is through the
   24 Hague, Plaintiff would have to provide an address certain to the Mexican Central
   25 Authority and hope that García could be served at that address.8
   26
   27          8
               Plaintiff notes that LDM, and presumably Defendant García as a result, have strong ties
   28 with the Mexican government. Improperly requiring Plaintiff to serve under the Hague

                                                 -15-              Case No. 2:20-cv-01437-ODW-AS
                       OPPOSITION TO DEFENDANT RAHEL GARCÍA’S MOTION TO DISMISS
Case 2:20-cv-01437-ODW-AS Document 84 Filed 08/10/20 Page 22 of 30 Page ID #:1912




    1          However, that García occasionally spends time in Mexico does not exempt
    2 her from service in the United States. García has spent the majority of her adult life
    3 in the United States, owns property in the United States, votes in the United States,
    4 has a driver’s license in the United States, works in the United States, has family
    5 and children in the United States, and was seen attending services in Los Angeles,
    6 California at the time that service was attempted. Moreover, García’s declaration
    7 does not deny any of the above. Even if it tried to, a self-serving declaration cannot
    8 defeat otherwise good service. See, e.g., craigslist Inc., 278 F.R.D. at 513-14
    9 (holding that a declaration from defendant that contradicted the sworn statement of a
   10 process server was not sufficient to defeat that process). While García’s motion
   11 declares that she is a citizen of Mexico, her declaration states only that she is resides
   12 in Mexico. (Garcia Decl. ¶ 2). Nor does her declaration provide any detail as to the
   13 amount of time she has spent in Mexico, the regularity of her visits there, or any
   14 indicia of her permanence. (Id.). On the contrary, evidence abounds of her
   15 citizenship of and residence in the United States. Even her own mother confirmed
   16 her United States citizenship. (Def. Alma Zamora de Joaquín Answer, Dkt 34.).
   17          That a defendant has more than one residence does not mean that they must
   18 be served under the Hague Convention. In fact, in Asmodus, Inc. v. Junbiao Ou, ED
   19 CD 16-2511 JGB (DTBx), 2017 WL 5592914, at *6 (C.D. Cal., Feb. 3, 2017),
   20 where the defendant was a foreign national who purchased a property in the United
   21 States as an “investment” and spent only 60 days there over the course of twelve
   22 months, the court found that substitute service at that address was sufficient.
   23 “Plaintiffs cannot resort to the rules of the Hague Convention if there is no occasion
   24 to transmit a judicial document for service abroad. If Plaintiffs' method of serving
   25 [defendant] is valid and complete under both state law and the Due Process Clause,
   26 the Hague Convention has no application.” Id. at *5 (citations omitted). In reaching
   27
   28 Convention could have the practical effect of allowing a US citizen and lifelong resident to evade
        service permanently.
                                                 -16-              Case No. 2:20-cv-01437-ODW-AS
                       OPPOSITION TO DEFENDANT RAHEL GARCÍA’S MOTION TO DISMISS
Case 2:20-cv-01437-ODW-AS Document 84 Filed 08/10/20 Page 23 of 30 Page ID #:1913




    1 their conclusion, the court in Asmodus cited to a Second Circuit case wherein a
    2 defendant’s New York apartment could be considered his “dwelling or usual place
    3 of abode” despite having only spent 34 days there in the prior year due to the
    4 furnishings and other indicia of permanence that could lead one to believe they lived
    5 there when in the United States. See In National Development Co. v. Triad Holding
    6 Corp., 930 F.2d 253 (1991).
    7         While García surely has connections to and possibly even property in Mexico,
    8 that does not negate the indicia of her presence in the United States. Nor is it proper
    9 to rely on her declaration to these facts when she cannot be cross-examined. This is
   10 particularly true given the extensive reason Plaintiff has to believe that García was
   11 in the United States for many months after this case was filed. Given the manifest
   12 unfairness of such an outcome, if the Court ultimately finds that García must be
   13 served according to the Hague Convention, Plaintiff would ask that the Court either
   14 order García to provide or allow for discovery sufficient to compel production of an
   15 address certain in Mexico where García can be served accordingly.
   16         B.    The Court Has Personal Jurisdiction Over Defendant García.
   17         Defendant García is a United States citizen who engaged in an horrific
   18 conspiracy to perpetuate human trafficking and racketeering activity for personal
   19 financial benefit in California and throughout the United States. To the extent
   20 García is domiciled within California, the Court clearly has jurisdiction over the
   21 Defendant. See Seiko Epson Corp, 2020 WL 4341780, at *2. Even as a non-
   22 resident defendant of the state of California, the Court still may exercise personal
   23 jurisdiction by one of three means over García: (1) general jurisdiction; (2) special
   24 jurisdiction; and (3) jurisdiction under the Racketeer Influenced and Corrupt
   25 Organizations Act (“RICO”).
   26
   27
   28

                                               -17-              Case No. 2:20-cv-01437-ODW-AS
                     OPPOSITION TO DEFENDANT RAHEL GARCÍA’S MOTION TO DISMISS
Case 2:20-cv-01437-ODW-AS Document 84 Filed 08/10/20 Page 24 of 30 Page ID #:1914




    1                1.    The Court Has General Jurisdiction Over Defendant Based
    2                      On Her Contacts In California.
    3         García, through her property ownership, business dealings, registered phone
    4 numbers, driver’s records, and a litany of other details already described, clearly
    5 maintains more than minimum contacts with the state of California. Defendant
    6 suggests that the Court consider the Bancroft factors when determining whether
    7 minimum contacts for general jurisdiction exits to the extent that the contacts
    8 “approximate physical presence” within the forum state.” Bancroft & Masters, Inc.
    9 v. Augusta Nat’l Inc., 223 F.3d 1082, 1086 (9th Cir. 2000). The Bancroft factors
   10 “are whether the defendant makes sales, solicits or engages in business in the state,
   11 serves the state’s markets, designates an agent for service of process, holds a license,
   12 or is incorporated there.” Id.
   13         Defendant contends that “not a single factor identified in Bancroft is present.”
   14 (Mem. P. & A. Supp. Def. Rahel García’s Mot. Dismiss at 8). Specifically,
   15 Defendant mentions
   16         There are no allegations that García does business in this forum; that she
              is registered, licensed, or otherwise authorized to conduct business here;
   17         that she has a designated or registered agent for service of process here;
              that she rents, leases, owns, or otherwise possesses any real or personal
   18         property here; that she has bank accounts or assets here; that she
              maintains any office, telephone listing, mailing address, or place of
   19         business here; that she has any trustees, agents, representatives, or
              employees here; or that she owes or pays taxes here.
   20
              As described at length herein, García has, in fact, a significant number of
   21
        these exact ties to California, more than satisfying Bancroft. García owns property
   22
        in Los Angeles and the United States Post Office confirms that she uses another Los
   23
        Angeles address as her usual mailing address. Defendant García appears on
   24
        incorporation paperwork filed with the state of California as a CEO. As the owner
   25
        of property in California, García certainly pays taxes in California. The list goes on.
   26
        García has been careful to not declare that minimum contacts do not exist, just that
   27
        there are currently no allegations of such minimum contacts. (Mot. Dismiss at 8).
   28

                                                -18-              Case No. 2:20-cv-01437-ODW-AS
                      OPPOSITION TO DEFENDANT RAHEL GARCÍA’S MOTION TO DISMISS
Case 2:20-cv-01437-ODW-AS Document 84 Filed 08/10/20 Page 25 of 30 Page ID #:1915




    1 In fact, Plaintiff’s counsel repeatedly informed counsel for Defendant García of
    2 these various ties. To feign ignorance to known facts about one’s own contacts to
    3 California is disingenuous at best. It is clear that García’s contacts with California
    4 provide for general jurisdiction over García.
    5               2.     The Court Has Specific Jurisdiction Over Defendant Because
    6                      Plaintiff’s Claims Against Defendant Arose Out of
    7                      Defendant’s Contacts With California.
    8         Plaintiff, as a young child, was repeatedly taken to the house where
    9 Defendant García was substitute served – which she knew to be García’s home –
   10 and forced into costumes, dressed up, made up, and taught how to act for the
   11 Apostle’s sexual gratification. These behaviors, along with others, give rise to
   12 Plaintiff’s claims against Defendant García. That her claims against Defendant
   13 García arose out of and relate to Defendant’s contacts with the state of California is
   14 sufficient to establish specific jurisdiction. Bristol-Meyers Squibb Co. v. Super. Ct.,
   15 137 S. Ct. 1773, 1778 (2017). Defendants correctly note that the Ninth Circuit has
   16 established a three-part test for determining specific jurisdiction: “(1) the defendant
   17 must either “purposefully direct his activities” toward the forum or “purposefully
   18 avail[ ] himself of the privileges of conducting activities in the forum;” (2) the claim
   19 must arise out of or relate to the defendant's forum-related activities; and (3) the
   20 exercise of jurisdiction must be reasonable.” See e.g., Dole Food Co., Inc. v. Watts,
   21 303 F.3d 1104, 1111 (9th Cir. 2002). However, Defendant García’s application of
   22 the three-part test is improper and blatantly ignores Defendant García’s contacts to
   23 the United States and California.
   24                      (a)    Defendant Purposefully Availed Herself to California.
   25         Defendant argues that “Plaintiff has not alleged and cannot establish that
   26 García herself . . . has sufficient contacts with the forum state of California.” (Mot.
   27 Dismiss at 9–10). Under the first prong of the Ninth Circuit’s three-part test,
   28 Plaintiff must, and does, establish that Defendant García “either purposefully

                                               -19-              Case No. 2:20-cv-01437-ODW-AS
                     OPPOSITION TO DEFENDANT RAHEL GARCÍA’S MOTION TO DISMISS
Case 2:20-cv-01437-ODW-AS Document 84 Filed 08/10/20 Page 26 of 30 Page ID #:1916




    1 availed [herself] of the privilege of conducting activities in California, or
    2 purposefully directed [her] activities toward California.” Schwarzenegger v. Fred
    3 Martin Motor Co., 374 F.3d 797, 802 (9th Cir. 2004) (emphasis added). Purposeful
    4 availment and purposeful direction are two different concepts and a purposeful
    5 direction analysis is most commonly used in tort actions. Id.
    6         Defendant García’s relationship with California and this litigation satisfies
    7 both the test for purposeful availment and purposeful direction.
    8         “A showing that a defendant purposefully availed himself of the privilege of
    9 doing business in a forum state typically consists of evidence of the defendant's
   10 actions in the forum.” Schwarzenegger, 374 F.3d at 802. Defendant fails to
   11 properly recognize that at the time of the allegations in the Complaint, Defendant
   12 García resided in California. Defendant also owns property in the forum state and is
   13 listed as the Chief Executive Officer of a California Corporation.
   14         Instead, Defendant chooses to focus on the activity of García’s brother,
   15 Defendant Naasón Joaquín García—claiming the “gist of Plaintiff’s allegations”
   16 concern unilateral acts of other defendants. (Mot. Dismiss at 9). Defendant relies
   17 on Helicopteros Nacionales de Columbia, S.A. v. Hall, 466 U.S. 408, 417 (1984) for
   18 the proposition that the unilateral activity of another party cannot be considered
   19 when determining a defendants contacts with the forum state. (Mot. Dismiss at 9–
   20 10). Yet, Defendant ignores the facts of Helicopteros. In Helicopteros, the
   21 Supreme Court makes a note that the corporation seeking to dismiss that case was
   22 never authorized to do business in the state, never solicited business in the state,
   23 never signed any contract in the state, never recruited employees in the state, and
   24 never owned real or personal property in the state. Helicopteros, 466 U.S. at 411.
   25 Unlike in Helicopteros, Defendant García does have ties to California through her
   26 previous role as an executive officer, ownership of personal property, and
   27 recruitment and grooming of young girls to be sex trafficked within California to
   28 leaders of LDM.

                                               -20-              Case No. 2:20-cv-01437-ODW-AS
                     OPPOSITION TO DEFENDANT RAHEL GARCÍA’S MOTION TO DISMISS
Case 2:20-cv-01437-ODW-AS Document 84 Filed 08/10/20 Page 27 of 30 Page ID #:1917




    1         Additionally, Plaintiff does not rely on anyone’s “unilateral” activity in
    2 bringing this case. Plaintiff is bringing suit against Defendant García, and others,
    3 for harm resulting out of a conspiracy and racketeering activity, both causes of
    4 action in their nature do not involve unilateral activity, but rather a concerted effort
    5 to commit crimes under the guise of a religious institution.
    6         Purposeful direction or the “effects test” requires that the defendant have “(1)
    7 committed an intentional act, (2) expressly aimed at the forum state, (3) causing
    8 harm that the defendant knows is likely to be suffered in the forum state.” Dole, 303
    9 F.3d at 1111 (9th Cir. 2002).
   10         In the Complaint, as Defendant notes in her motion, Plaintiff alleges that
   11 Defendant García communicated directly to Plaintiff in California to induce and
   12 groom Plaintiff for sexual gratification for leaders of Defendant LDM. (See Compl.
   13 ¶ 90 (Defendant García ordered Plaintiff to travel to an event in Big Bear,
   14 California)). Both Defendant and Plaintiff resided in the forum state when
   15 Defendant groomed Plaintiff—actions that inevitably caused Plaintiff harm in
   16 California.
   17         It is undisputable that Defendant García has purposefully availed herself to
   18 the forum state.
   19                      (b)    Plaintiff’s Claims Relating to García Arise Out Of
   20                             García’s Forum-Related Activities.
   21         It is obvious that Plaintiff’s claims against Defendant García arise directly out
   22 of her contacts with California. As discussed above, the contacts between Plaintiff
   23 and Defendant and California are integral and essential parts of the alleged
   24 conspiracy scheme on which Plaintiff bases her claims.
   25                      (c)    Defendant Fails To Overcome Presumption of
   26                             Reasonableness.
   27         Once the Court finds that Defendant García purposely availed herself to the
   28 forum, it is “presume[d] that jurisdiction would be reasonable.” Ballard v. Savage,

                                               -21-              Case No. 2:20-cv-01437-ODW-AS
                     OPPOSITION TO DEFENDANT RAHEL GARCÍA’S MOTION TO DISMISS
Case 2:20-cv-01437-ODW-AS Document 84 Filed 08/10/20 Page 28 of 30 Page ID #:1918




    1 65 F.3d 1495, 1500 (9th Cir. 1995) (citing Sher v. Johnson, 911 F. 2d 1357, 1364
    2 (9th Cir. 1990). The burden to overcome the presumption is on the Defendant. Id.
    3         In determining whether jurisdiction is “reasonable” and comports with “fair
    4 play and substantial justice,” courts within the Ninth Circuit balance seven factors:
    5         (1) the extent of the defendants' purposeful injection into the forum
              state's affairs; (2) the burden on the defendant of defending in the forum;
    6         (3) the extent of conflict with the sovereignty of the defendant's state; (4)
              the forum state's interest in adjudicating the dispute; (5) the most
    7         efficient judicial resolution of the controversy; (6) the importance of the
              forum to the plaintiff's interest in convenient and effective relief; and (7)
    8         the existence of an alternative forum.
    9         Dole, 303 F. 3d 1104, 1114 (9th Cir. 2002).
   10         Defendant only provides analysis as to the first three factors stating that they
   11 weigh “heavily against excursing jurisdiction over García.” (Mot. Dismiss at 11).
   12 Defendant rests her analysis on their argument that García does not have minimum
   13 contacts with California. Specifically, in regards to prong two, García relies on
   14 quoted case law suggesting García “has done little to reach out to the forum state.”
   15 Fed. Deposit Ins. Corp. v. British-Am. Ins. Co., 828 F.2d 1439, 1444 (9th Cir.
   16 1987). However, as described above, Defendant García resided in California at the
   17 time that the injuries at issue in this case arose and owns property in the state.
   18 Defendant García is also known to frequent the East Los Angeles Church location
   19 for services. Defendant has been frequenting Los Angeles for her entire life and
   20 currently resides in the state with an active United States Post Office Address.
   21 Thus, the burden on the Defendant litigating in California is low. There simply is no
   22 conflict with the sovereignty of defendant’s state, as all of the indicia outlined herein
   23 clearly demonstrate that her state is California.
   24               3.     The Court Has Personal Jurisdiction Under The Racketeer
   25                      Influenced and Corrupt Organizations Act.
   26         Defendant García is a resident of California for purposes related to
   27 jurisdiction. Yet, in addition, the Central District of California may still exercise
   28 jurisdiction over non-resident Defendants under 18 U.S.C. section 1965(b). Among

                                               -22-              Case No. 2:20-cv-01437-ODW-AS
                     OPPOSITION TO DEFENDANT RAHEL GARCÍA’S MOTION TO DISMISS
Case 2:20-cv-01437-ODW-AS Document 84 Filed 08/10/20 Page 29 of 30 Page ID #:1919




    1 Plaintiff’s varied and extensive claims are the RICO causes of action at the heart of
    2 this matter – the claims seeking out the rot in the corrupt LDM institution.
    3 “Congress provided for service of process upon RICO defendants residing outside
    4 the federal court’s district when it is shown that ‘the ends of justice’ require it.”
    5 Butcher's Union Local No. 498, United Food & Commercial Workers v. SDC Inv.,
    6 Inc., 788 F.2d 535, 538 (9th Cir. 1986) (quoting 18 U.S.C. § 1965(b)).
    7         The RICO conspiracy alleged by Plaintiff encompasses multiple districts, and
    8 the ends of justice demand that the foundational and central members of this
    9 conspiracy are held accountable. As Plaintiff alleged, the reach of the conspiracy
   10 goes well beyond California, reaching into each of the fifty states that hold LDM
   11 locations. (See Compl. ¶¶ 14, 51, 52). Further, García herself has served as an
   12 expanding element of that conspiracy in two LDM strongholds – Texas and Florida.
   13 Meanwhile, due to their citizenship, residency, and behavior, twelve other
   14 defendants in this matter have already conceded to personal jurisdiction with respect
   15 to RICO. (Dkt. 9-20). There is no district that could possibly encompass all of those
   16 defendants and García, if she claims not to be a resident of California. As a result,
   17 even if García were not subject to California jurisdiction, which she is, the ends of
   18 justice would allow the court to exercise jurisdiction over her due to the RICO
   19 allegations in this matter.
   20         C.    Plaintiff Should Be Permitted To Seek Jurisdictional Discovery.
   21         Should additional information beyond that presented here to establish
   22 jurisdiction over Defendant García, Plaintiff requests that this Court enter an order
   23 permitting Plaintiff to conduct limited discovery on issues of personal jurisdiction.
   24 “A district court is vested with broad discretion to permit or deny [jurisdictional]
   25 discovery.” Laub v. U.S. DOI ,342 F.3d 1080, 1093 (9th Cir.2003) (holding that the
   26 district court abused its discretion in denying plaintiff’s request for additional
   27 discovery). Jurisdictional discovery “should be granted where pertinent facts
   28 bearing on the question of jurisdiction are controverted ... or where a more

                                               -23-              Case No. 2:20-cv-01437-ODW-AS
                     OPPOSITION TO DEFENDANT RAHEL GARCÍA’S MOTION TO DISMISS
Case 2:20-cv-01437-ODW-AS Document 84 Filed 08/10/20 Page 30 of 30 Page ID #:1920




    1 satisfactory showing of the facts is necessary.” Wells Fargo & Co. v. Wells Fargo
    2 Express Co., 556 F.2d 406, 430 n. 24 (9th Cir.1977).
    3        Defendant’s declaration in this motion states, in relevant part, only that she
    4 resides in Mexico. García provides no information pertaining to her contacts with
    5 California or with Plaintiff, including the many indicia outlined herein. Should the
    6 Court give any weight to Defendant’s declaration, fairness would require that
    7 Plaintiff be able to seek additional discovery from Defendant regarding the
    8 circumstances of her residence that are not addressed in her declaration.
    9 V.     CONCLUSION
   10        For the foregoing reasons, Plaintiff requests that the Court deny Defendant’s
   11 motion according to Plaintiff’s Proposed Order, filed concurrently with this
   12 opposition.
   13
   14 DATED: August 10, 2020               GREENBERG GROSS LLP
                                           Deborah S. Mallgrave
   15
                                           Desiree N. Murray
   16
                                           JEFF ANDERSON & ASSOCIATES
   17
                                           Michael Finnegan
   18                                      Jennifer E. Stein
   19
   20
                                           By: /s/ Deborah S. Mallgrave
   21
                                               Deborah S. Mallgrave
   22                                          Attorneys for Plaintiff SOCHIL MARTIN
   23
   24
   25
   26
   27
   28

                                              -24-              Case No. 2:20-cv-01437-ODW-AS
                    OPPOSITION TO DEFENDANT RAHEL GARCÍA’S MOTION TO DISMISS
